
	

113 HR 5654 IH: Vehicle Safety Improvement Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5654
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Ms. Schakowsky (for herself, Mr. Waxman, Mr. Butterfield, Ms. DeGette, Mr. Pallone, Mr. Rush, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title 49, United States Code, to provide for increased and improved public access to motor
			 vehicle safety information, enhanced tools and accountability for the
			 National Highway Traffic Safety Administration, and protection of motor
			 vehicle consumers, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Vehicle Safety Improvement Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Secretary.
					Title I—Increased and Improved Public Access to Information
					Sec. 101. Increased public availability of vehicle safety information.
					Sec. 102. Improved vehicle safety databases.
					Title II—Enhanced Agency Tools and Accountability
					Sec. 201. Civil penalties.
					Sec. 202. Early warning reporting requirements.
					Sec. 203. Administrative accountability.
					Sec. 204. Imminent hazard authority.
					Sec. 205. Cooperation with foreign governments.
					Sec. 206. Pedestrian safety improvement.
					Sec. 207. Regional recalls limitation.
					Title III—Consumer Protection
					Sec. 301. Limitation on sale or lease of used motor vehicles.
					Sec. 302. Retention of safety records by manufacturers.
					Sec. 303. Recall obligations under bankruptcy.
					Title IV—Additional Provision
					Sec. 401. Deadlines.
				
			2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of Transportation, acting through the Administrator of the National Highway
			 Traffic Safety Administration.
		IIncreased and Improved Public Access to Information
			101.Increased public availability of vehicle safety information
				(a)Manufacturer communications
					(1)In generalSection 30166(f) of title 49, United States Code, is amended—
						(A)by redesignating paragraph (2) as paragraph (3);
						(B)by striking paragraph (1) and inserting the following:
							
								(1)In generalSubject to paragraph (4) and notwithstanding any other provision of law, a manufacturer shall give
			 the Secretary of Transportation, and the Secretary shall make available on
			 a publicly accessible Internet website, a true or representative copy of
			 each communication to the manufacturer’s dealers or to owners or
			 purchasers of a motor vehicle or replacement equipment produced by the
			 manufacturer regarding—
									(A)any defect in its vehicles or equipment (including any failure or malfunction beyond normal
			 deterioration in use, or any failure of performance, or any flaw or
			 unintended deviation from design specifications), whether or not such
			 defect is safety-related; or
									(B)any noncompliance with a motor vehicle safety standard prescribed under this chapter in a vehicle
			 or equipment that is sold or serviced.
									(2)Types of communicationsThe communications described in paragraph (1) shall include—
									(A)all notices, bulletins, and other communications, other than those required to be submitted
			 pursuant to paragraph (c)(10) of section 573.6 of title 49, Code of
			 Federal Regulations, sent to more than one manufacturer, distributor,
			 dealer, lessor, lessee, owner, or purchaser, in the United States; and
									(B)those communications relating to a customer satisfaction campaign, consumer advisory, recall, or
			 other safety activity involving the repair or replacement of motor
			 vehicles or equipment, that the manufacturer issued to, or made available
			 to, more than one dealer, distributor, lessor, lessee, other manufacturer,
			 owner, or purchaser, in the United States.; and
						(C)by adding at the end the following:
							
								(4)ExceptionNotwithstanding paragraph (1), the Secretary shall not be required to make copies of communications
			 available that are manifestly not related to motor vehicle safety..
						(2)Effective dateThe amendments made by paragraph (1) shall apply to communications given to the Secretary pursuant
			 to paragraph (1) of section 30166(f) of title 49, United States Code, as
			 amended by such paragraph, starting 1 year after the date of enactment of
			 this Act.
					(b)Early warning data
					(1)In generalSection 30166(m)(4) of title 49, United States Code, is amended by striking subparagraph (C) and
			 inserting the following:
						
							(C)DisclosureThe information provided to the Secretary pursuant to this subsection shall be disclosed publicly
			 unless exempt from disclosure under section 552(b) of title 5..
					(2)RuleNot later than 2 years after the date of enactment of this Act, the Secretary shall issue a final
			 rule establishing categories of information provided to the Secretary
			 pursuant to section 30166(m) of title 49, United States Code, that must be
			 made available to the public. The Secretary may establish categories of
			 information that the Secretary determines are exempt from public
			 disclosure under section 552(b) of title 5, United States Code.
					(3)ConsultationIn conducting the rulemaking required under paragraph (2), the Secretary shall consult with the
			 Director of the Office of Government Information Services within the
			 National Archives and the Director of the Office of Information Policy of
			 the Department of Justice.
					(4)Presumption and LimitationThe Secretary shall issue the regulations with a presumption in favor of maximum public
			 availability of information, including information contained in field
			 reports submitted to the Secretary. In issuing regulations under paragraph
			 (2), the following types of information shall presumptively not be
			 eligible for protection under section 552(b) of title 5, United States
			 Code:
						(A)Vehicle safety defect or noncompliance information related to an incident or incidents involving
			 death or injury.
						(B)Aggregated numbers of property damage claims.
						(C)Aggregated numbers of consumer complaints related to potential vehicle defects.
						(5)Nullification of Prior RegulationsUpon the effective date of a final rule issued under paragraph (2), the regulations establishing
			 early warning reporting class determinations in Appendix C of part 512 of
			 title 49, Code of Federal Regulations, shall have no force or effect.
					(c)Death InquiriesNot later than 1 year after the date of enactment of this Act, and every 6 months thereafter, the
			 Secretary shall compile, and make available on a publicly accessible
			 Internet website for a period of not less than 10 years, summaries of
			 written communications sent by the Secretary to a manufacturer during the
			 preceding 6-month period requesting additional information about fatal
			 incidents reported under section 30166(m) of such title. Each such summary
			 shall include, at a minimum, the following:
					(1)The manufacturer.
					(2)Any vehicle or equipment make, model name, and model year about which the Secretary has inquired.
					(3)Any vehicle system or component about which the Secretary has inquired.
					(4)The date of the written communication and the date by which a response must be submitted by the
			 manufacturer.
					(5)The number of incidents about which the Secretary has inquired, and the earliest and latest
			 quarters during which such incidents were reported to the Secretary.
					102.Improved vehicle safety databasesNot later than 2 years after the date of enactment of this Act, the Secretary shall increase public
			 accessibility to information on the National Highway Traffic Safety
			 Administration’s vehicle safety databases by—
				(1)improving organization and functionality, including modern web design features, and allowing for
			 data to be searched, aggregated, and down­load­ed;
				(2)providing greater consistency in presentation of vehicle safety issues;
				(3)improving searchability about specific vehicles and issues through standardization of commonly used
			 search terms and the integration of databases to enable all to be
			 simultaneously searched using the same keyword search function; and
				(4)improving the publicly accessible early warning database, by—
					(A)enabling users to search for incidents across multiple reporting periods for a given make and model
			 name, model year, or type of potential defect;
					(B)ensuring that search results, in addition to being downloadable, are sortable within an Internet
			 browser by make, model name, model year, State or foreign country of the
			 incident, number of deaths, number of injuries, date of the incident, and
			 type of potential defect; and
					(C)developing a clear, organized, and searchable method by which the public can access information
			 made available by the Secretary that is reported under clause (ii) of
			 section 30166(m)(3)(C) of title 49, United States Code, as amended by this
			 Act.
					IIEnhanced Agency Tools and Accountability
			201.Civil penalties
				(a)In generalSection 30165 of title 49, United States Code, is amended—
					(1)in subsection (a)(1)—
						(A)in the first sentence by striking $5,000 and inserting $25,000; and
						(B)by striking the third sentence; and
						(2)in subsection (a)(3)—
						(A)in the second sentence by striking $5,000 and inserting $25,000; and
						(B)by striking the third sentence.
						(b)ConstructionNothing in the amendments made by this section shall be construed as preventing the imposition of
			 penalties under section 30165 of title 49, United States Code, prior to
			 the issuance of a final rule under section 31203(b) of the Moving Ahead
			 for Progress in the 21st Century Act (49 U.S.C. 30165 note).
				202.Early warning reporting requirements
				(a)In generalSection 30166(m) of title 49, United States Code, is amended—
					(1)in paragraph (3)(A), by striking clause (ii) and inserting the following:
						
							(ii)customer satisfaction campaigns, customer advisories, recalls, consumer complaints, warranty
			 claims, field reports, or other activity involving the repair or
			 replacement of motor vehicles or motor vehicle equipment.; and
					(2)in paragraph (4), by striking subparagraph (B) and redesignating subparagraphs (C) and (D) as
			 subparagraphs (B) and (C), respectively.
					(b)Information on fatal incidentsSection 30166(m)(3)(C) of title 49, United States Code, is amended—
					(1)by striking The manufacturer and inserting the following:
						
							(i)In generalThe manufacturer; and
					(2)by adding at the end the following:
						
							(ii)Fatal incidentsIf an incident described in clause (i) involves one or more deaths, the manufacturer shall report
			 to the Secretary, in such manner as the Secretary establishes by
			 regulation—
								(I)all initial claims or notice documents that notified the manufacturer of the incident;
								(II)all investigative documents prepared by any local, State, or Federal government agency or personnel
			 related to the incident, including photographs, police reports, cause and
			 origin reports, or other documents describing or reconstructing the
			 incident;
								(III)any amendments or supplements to the documents described in subclause (I), except for—
									(aa)medical documents and bills;
									(bb)property damage invoices or estimates; and
									(cc)documents related to quantification of damages; and
									(IV)the manufacturer’s assessment of the circumstances that led to the incident, including the
			 manufacturer’s analysis of the claims or notices regarding allegations of
			 a defect.
								(iii)LimitationThe regulations promulgated by the Secretary under clause (ii) may not require a manufacturer to
			 submit records respecting information described in subclause (II) of such
			 clause that is not in the possession of the manufacturer..
					(c)Component categories
					(1)CommencementNot later than 1 year after the date of enactment of this Act, the Secretary shall commence a
			 rulemaking proceeding to amend the system and component categories
			 required to be used in early warning reports on light vehicles submitted
			 pursuant to section 579.21 of title 49, Code of Federal Regulations. In
			 issuing rules under this subsection, the Secretary shall, to the extent
			 each may assist in the identification of defects related to motor vehicle
			 safety, maximize—
						(A)interoperability between the early warning reporting database and the publicly available consumer
			 complaint database, by ensuring that the amended set of categories
			 established by rule are the same as those available to vehicle owners or
			 lessees reporting safety issues to the publicly available consumer
			 complaint database;
						(B)precision, including by dividing categories that are imprecise and adding new categories that
			 identify specific vehicle equipment not previously represented; and
						(C)organization and ease of use, including by housing categories pertaining to specific items of
			 equipment within more general vehicle safety categories and operating
			 systems.
						(2)Final ruleNot later than 3 years after the date of enactment of this Act, the Secretary shall issue a final
			 rule pursuant to paragraph (1).
					(d)Standardization of manufacturer reporting practices
					(1)Review
						(A)In generalNot later than 4 years after the date of enactment of this Act, the Secretary shall complete a
			 comprehensive review of individual light vehicle manufacturers’ practices
			 for reporting to the Secretary incidents involving death or injury
			 pursuant to section 579.21 of title 49, Code of Federal Regulations.
						(B)ComponentsThe review conducted under subparagraph (A) shall—
							(i)identify the major differences among such manufacturers’ reporting practices;
							(ii)identify the extent to which such manufacturers report precisely the information required under
			 subsection (b) of section 579.21 of title 49, Code of Federal Regulations,
			 or, alternatively, report additional information under such subsection;
							(iii)identify the types and sources of additional information, as described in clause (ii), that
			 manufacturers report to the Secretary;
							(iv)assess and explain the extent to which differing reporting practices hinder the ability of the
			 National Highway Traffic Safety Administration to compare a manufacturer’s
			 data for vehicles or equipment to the data of another manufacturer’s
			 vehicles or equipment, all peer vehicles or equipment, or the entire
			 United States population of vehicles or equipment, or to data on vehicles
			 or equipment submitted to the Secretary by a vehicle owner or lessee; and
							(v)determine, based on findings under clause (iv), whether differences among individual light vehicle
			 manufacturers’ practices for reporting to the Secretary incidents
			 involving death or injury pursuant to section 579.21 of title 49, Code of
			 Federal Regulations, are detrimental to the identification of defects
			 related to motor vehicle safety in motor vehicles and motor vehicle
			 equipment in the United States.
							(2)GuidelinesIf the Secretary makes an affirmative determination under clause (v) of paragraph (1)(B), the
			 Secretary may issue guidelines for the standardization of reporting
			 practices described in such clause.
					(e)Report on Manufacturer Compliance with Early Warning Reporting RequirementsNot later than 1 year after the date of enactment of this Act, the Inspector General of the
			 Department of Transportation shall—
					(1)review the National Highway Traffic Safety Administration’s policies, procedures, and practices
			 intended to ensure that manufacturers subject to the early warning
			 reporting requirements of section 30166(m) of title 49, United States
			 Code, and subpart C of part 579 of title 49, Code of Federal Regulations,
			 submit all required information in full and without delay;
					(2)assess the extent to which key agency and manufacturer employees are aware of and understand such
			 policies, procedures, and practices;
					(3)assess the extent to which manufacturers submit all required information in full and without delay;
			 and
					(4)submit a report to the Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate that
			 contains the Inspector General’s findings, conclusions, and
			 recommendations for formalizing or strengthening agency policies,
			 procedures, and practices in order to ensure timely and complete reporting
			 of early warning data.
					203.Administrative accountability
				(a)Petitions for Standards and Enforcement
					(1)Missed deadlinesSection 30162(d) of title 49, United States Code, is amended by inserting at the end the following: If the Secretary fails to grant or deny a petition within the 120-day period, the Secretary shall
			 promptly publish in the Federal Register an explanation for missing the
			 deadline and a projected date by which the Secretary will decide whether
			 to grant the petition. On February 1 and August 1 of each year, the
			 Secretary shall submit to the Committee on Energy and Commerce of the
			 House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a letter listing each deadline the Secretary
			 missed under this subsection during the 6-month period ending on such
			 date, explaining why the Secretary missed the deadline, and describing any
			 investigations, proceedings, or actions related to the relevant petition
			 that the Secretary has conducted or taken since the petition was filed..
					(2)Appeal of defect petition rejectionSection 30162 of title 49, United States Code, is further amended by adding at the end the
			 following:
						
							(e)Judicial ReviewA decision of the Secretary to deny a petition filed under subsection (a)(2) is agency action
			 subject to judicial review under chapter 7 of title 5, and such action
			 shall not be considered committed to agency discretion within the meaning
			 of section 701(a)(2) of such title. A person aggrieved by the denial of a
			 petition may obtain judicial review by filing an action in the court of
			 appeals of the United States for the circuit in which the person resides
			 or has its principal place of business or the United States Court of
			 Appeals for the District of Columbia Circuit not more than 180 days after
			 notice of the denial of the petition is published in the Federal Register..
					(b)Information Provided by Whistleblowers
					(1)In generalSubchapter IV of chapter 301 of title 49, United States Code, is amended by adding at the end the
			 following:
						
							30172.Review of information provided by employees
								(a)Definition of Covered PersonIn this section, the term covered person means an employee of a manufacturer, distributor, part supplier, or dealer (or any person acting
			 pursuant to a request of the employee or to the extent such person is
			 engaged in collecting and analyzing information provided by one or more
			 such employees) who, in good faith, provides information to the Secretary
			 indicating—
									(1)the existence of a possible safety-related defect or noncompliance with a motor vehicle safety
			 standard; or
									(2)a violation of this chapter or a regulation prescribed or order issued under this chapter.
									(b)Review and EvaluationUpon receipt of motor vehicle safety information from a covered person, the Secretary shall review
			 and evaluate the information promptly to determine whether a
			 safety-related defect or noncompliance, or a violation of this chapter or
			 a regulation prescribed or order issued under this chapter, exists.
								(c)ProhibitionThe Secretary shall not transmit or otherwise disclose any information received from a covered
			 person to a manufacturer, distributor, part supplier, or dealer, except
			 pursuant to a written request by, or with the prior written consent of,
			 the covered person..
					(2)Report
						(A)In generalNot later than 30 months after the date of enactment of this Act, and biennially thereafter for 6
			 years, the Secretary shall complete a report on the activities of the
			 National Highway Traffic Safety Administration under section 30172 of
			 title 49, United States Code, as added by paragraph (1), and, upon
			 completion, shall—
							(i)submit the report to the Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate; and
							(ii)publish the report in an easily accessible and downloadable electronic format.
							(B)ContentsSuch report shall include—
							(i)a summary of submissions by covered persons (as defined in such section) to the Secretary in the 24
			 months preceding the submission of the report, consisting of—
								(I)the total number of such submissions and the number within this total which were submitted directly
			 by an employee described in subsection (a) of such section; and
								(II)the number of submissions pertaining to a possible safety-related defect or noncompliance and the
			 number of submissions pertaining to a violation of chapter 301 of title
			 49, United States Code, or a regulation prescribed or order issued under
			 such chapter; and
								(ii)a summary of actions taken and proceedings, investigations, or research conducted by the Secretary
			 in the 24 months preceding the submission of the report resulting from
			 submissions by covered persons (as defined in such section).
							(3)Conforming amendmentThe table of sections for chapter 301 of title 49, United States Code, is amended by inserting
			 after the item relating to section 30171 the following:
						
							
								30172. Review of information provided by employees..
					204.Imminent hazard authoritySection 30118 of title 49, United States Code, is amended—
				(1)in subsection (b)—
					(A)in paragraph (1), by striking (1) The Secretary may and inserting (1) In general.—Except as provided under paragraph (3), the Secretary may.
					(B)in paragraph (2), by inserting Orders.— before If the Secretary; and
					(C)by adding after paragraph (2) the following:
						
							(3)Imminent hazards
								(A)Decisions and ordersIf the Secretary decides that a defect or noncompliance, or combination of both, under subsection
			 (a) presents an imminent hazard, the Secretary—
									(i)shall notify the manufacturer of the motor vehicle or replacement equipment immediately under
			 subsection (a);
									(ii)shall order the manufacturer of the motor vehicle or replacement equipment to immediately—
										(I)give notification under section 30119 of this title to the owners, purchasers, and dealers of the
			 vehicle or equipment of the imminent hazard; and
										(II)remedy the defect or noncompliance under section 30120 of this title;
										(iii)notwithstanding section 30119 or 30120, may order the time for notification, means of providing
			 notification, earliest remedy date, and time the owner or purchaser has to
			 present the motor vehicle or equipment, including a tire, for remedy; and
									(iv)may include in an order under this subparagraph any other terms or conditions that the Secretary
			 determines necessary to abate the imminent hazard.
									(B)Opportunity for administrative reviewSubsequent to the issuance of an order under subparagraph (A), opportunity for administrative
			 review shall be provided in accordance with section 554 of title 5, except
			 that such review shall occur not later than 10 days after issuance of such
			 order.
								(C)Definition of imminent hazardIn this paragraph, the term imminent hazard means any condition which substantially increases the likelihood of serious injury or death if not
			 remedied immediately.; and
					(2)in subsection (c), by inserting or electronic mail after certified mail.
				205.Cooperation with foreign governmentsSection 30182(b) of title 49, United States Code, is amended by inserting after paragraph (5) the
			 following:
				
					(6)enter into cooperative agreements (in coordination with the Department of State) and collaborative
			 research and development agreements with foreign governments..
			206.Pedestrian safety improvement
				(a)RuleNot later than 2 years after the date of the enactment of this Act, the Secretary shall issue a
			 final rule that—
					(1)establishes standards for passenger motor vehicles in order to reduce the number of injuries and
			 fatalities suffered by pedestrians and other non-occupants who are struck
			 by such vehicles; and
					(2)considers means for protecting especially vulnerable pedestrian and non-occupant populations,
			 including children, older adults, and individuals with disabilities.
					(b)Definition of passenger motor vehicleIn this section, the term passenger motor vehicle means a motor vehicle (as defined in section 30102(a)(6) of title 49, United States Code) that is
			 rated at less than 10,000 pounds gross vehicular weight. Such term does
			 not include—
					(1)a motorcycle;
					(2)a trailer; or
					(3)a low-speed vehicle (as defined in section 571.3 of title 49, Code of Federal Regulations).
					207.Regional recalls limitationSection 30118 of title 49, United States Code, is amended by adding at the end the following new
			 subsections:
				
					(f)Long-Term Exposure to Environmental ConditionsIf a manufacturer of a motor vehicle or replacement equipment learns the vehicle or equipment
			 contains a safety problem caused by long-term exposure to environmental
			 conditions, the manufacturer shall give notice under subsection (c) as if
			 the manufacturer learned the vehicle or equipment contains a defect and
			 decides in good faith that the defect is related to motor vehicle safety.
					(g)National Orders and NotificationsAll orders under subsection (b)(2) and notifications under subsection (c) shall be carried out on a
			 national basis and shall not be limited to vehicles or equipment in
			 certain States or territories or other geographic regions of the United
			 States..
			IIIConsumer Protection
			301.Limitation on sale or lease of used motor vehicles
				(a)In generalSection 30120 of title 49, United States Code, is amended by adding at the end the following:
					
						(k)Limitation on sale or lease of used motor vehicles
							(1)A dealer may not sell or lease a used motor vehicle until—
								(A)the dealer clearly and conspicuously notifies the purchaser or lessee, in writing, of any
			 notifications of a defect or noncompliance under section 30118(b) or
			 section 30118(c) of this title with respect to the used motor vehicle that
			 have not been remedied; and
								(B)the purchaser or lessee acknowledges, in writing, receipt of the notification from the dealer under
			 subparagraph (A).
								(2)Paragraph (1) shall not apply if—
								(A)the defect or noncompliance is remedied under section 30120 of this title before delivery under the
			 sale or lease; or
								(B)notification of the defect or noncompliance is required under section 30118(b), but enforcement of
			 the order is set aside in a civil action to which 30121(d) applies.
								(3)This subsection shall not apply to a dealer if the recall information regarding a used motor
			 vehicle was not accessible at the time of sale or lease using the means
			 established by the Secretary under section 31301 of the Moving Ahead for
			 Progress in the 21st Century Act (49 U.S.C. 30166 note), and was not
			 otherwise known to and accessible to the dealer at such time.
							(4)In this subsection, notwithstanding section 30102(a)(1) of this title—
								(A)the term dealer means a person that has sold at least 10 motor vehicles to 1 or more consumers during the prior 12
			 months; and
								(B)the term used motor vehicle means a motor vehicle that has previously been purchased other than for resale.
								(5)By rule, the Secretary may exempt the auctioning of a used passenger motor vehicle to a dealer from
			 the requirements of this section to the extent that the exemption does not
			 harm public safety..
				(b)Effective dateThis section shall take effect 18 months after the date of enactment of this Act.
				302.Retention of safety records by manufacturers
				(a)RuleNot later than 18 months after the date of enactment of this Act, the Secretary shall issue a final
			 rule pursuant to section 30117 of title 49, United States Code, requiring
			 each manufacturer of motor vehicles or motor vehicle equipment to retain
			 all motor vehicle safety records, including documents, reports,
			 correspondence, or other materials that contain information concerning
			 malfunctions that may be related to motor vehicle safety (including any
			 failure or malfunction beyond normal deterioration in use, or any failure
			 of performance, or any flaw or unintended deviation from design
			 specifications, that could in any reasonably foreseeable manner be a
			 causative factor in, or aggravate, an accident or an injury to a person),
			 for a period of not less than 20 calendar years from the date on which
			 they were generated or acquired by the manufacturer. Such requirement
			 shall also apply to all underlying records on which information reported
			 to the Secretary under part 579 of title 49, Code of Federal Regulations,
			 is based.
				(b)ApplicationThe rule required by subsection (a) shall apply with respect to any record described in such
			 subsection that is in the possession of a manufacturer on the effective
			 date of such rule.
				303.Recall obligations under bankruptcySection 30120A of title 49, United States Code, is amended by striking chapter 11 of title 11, and inserting chapter 7 or chapter 11 of title 11.
			IVAdditional Provision
			401.DeadlinesIf the Secretary determines that a deadline under this Act, or an amendment made by this Act,
			 cannot be met, the Secretary shall—
				(1)notify the Committee on Energy and Commerce of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate and explain why that
			 deadline cannot be met; and
				(2)establish a new deadline.
				
